DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 03/02/2021 .
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
Step 1: Determining if the claim falls within a statutory category.

Step 2A: Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2104.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).

Step 2B: If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).

Step 1:
With respect to independent claims 1, 8 and 15 applying step 1, the preambles of these claims recite a method (claim 1), a system (claim 8), and a computer-readable medium (claim 15), which fall within the statutory categories of a process (claim 1) and a machine (claims 8 and 15).

Claim 1 Step 2A Prong One:
In order to apply Step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. The claim recites:
A method of generating a wellbore layout, comprising: (preamble)

receiving, from a client device at a computing system, one or more parameters associated with a target location for a target wellbore layout; ((insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g))

receiving, from the client device at the computing system, one or more constraints for the target wellbore layout; (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g))

generating, by the computing system, a plurality target wellbore layout based on the one or more parameters and constraints in accordance with a plurality of configurations as defined by one or more genetic algorithms; (mental process – MPEP 2106.04(a)(2)(III))

evaluating, by the computing system, each target wellbore layout to generate an overall fitness score; (mental process – MPEP 2106.04(a)(2)(III))

and selecting, by the computing system, a target wellbore layout that a highest scoring score of each generated overall fitness score. (mental process – MPEP 2106.04(a)(2)(III))

The limitation of “generating, by the computing system, a plurality target wellbore layout based on the one or more parameters and constraints in accordance with a plurality of configurations as defined by one or more genetic algorithms;” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize, or draw using pen and paper, multiple wellbore layouts based on certain information.

The limitation of “evaluating, by the computing system, each target wellbore layout to generate an overall fitness score;” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a
pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally, or using pen and paper, evaluate model layouts using a scoring system.

The limitation of “selecting, by the computing system, a target wellbore layout that a highest scoring score of each generated overall fitness score.” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a
pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally select a model based on a scoring system.

Claim 1 Step 2A Prong Two:

Under Step 2A Prong Two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity. In particular, the claim recites the additional limitations: “A method of generating a wellbore layout, comprising: (preamble)” (general field of use – see MPEP 2106.04(d) referencing MPEP 2106.05(h)), “receiving, from a client device at a computing system, one or more parameters associated with a target location for a target wellbore layout;” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)) and “receiving, from the client device at the computing system, one or more constraints for the target wellbore layout;” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)).

These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim as a whole is linked to the development of a building information model but the claim does not recite additional elements that integrate the exception into a practical application of the exception because the claim does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

Claim 1 Step 2B:
Moving on to Step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations outside the abstract idea only present general field of use (see MPEP 2106.04(d) referencing MPEP 2106.05(h)) or insignificant extra-solution activity (MPEP 2106.05(g)). Furthermore, as Berkheimer evidence that the claim elements “receiving, from a client device at a computing system, one or more parameters associated with a target location for a target wellbore layout;” and “receiving, from the client device at the computing system, one or more constraints for the target wellbore layout;” are well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. As such, considering the claim limitations as an ordered combination, claim 1 does not include significantly more than the abstract idea.

For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more and is rejected as not patent eligible under 35 U.S.C. 101.

Claim 2 recites “further comprising: subdividing, by the computing system, the target location into a plurality of discrete segments for isolated optimization.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally divide a location layout into segments. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 3 recites “further comprising: rejoining, by the computing system, the plurality of discrete segments of the target location to form a final optimized target wellbore layout.”  which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally, or using pen and paper, combine segments of a model to form a single model. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 4 recites “wherein evaluating, by the computing system, each target wellbore layout to generate the overall fitness score comprises: estimating a cost to operate wells in the target wellbore layout given historical well operation data for existing wells in the target wellbore layout.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally, or using pen and paper, perform a cost estimate given certain data. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 5 recites “further comprising: generating a production estimate for the target wellbore layout given the historical well operation data;” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally, or using pen and paper, perform a production estimate given certain data. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 5 also recites “and combining the production estimate with the cost estimate to generate the overall fitness score.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally, or using pen and paper, combine data from two cost estimates. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 6 recites “wherein each configuration of the plurality of configurations comprises spatial restrictions related to existing wells, infill wells, and new wells in the target location.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize, or draw using pen and paper, multiple layouts according to certain constraints. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 7 recites “further comprising: generating, by the computing system, a graphical representation of the highest scoring target wellbore layout for display on the client device.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a wellsite layout. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 8. The limitations of claim 8 are substantially the same as claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim 9. The limitations of claim 9 are substantially the same as those of claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 10. The limitations of claim 10 are substantially the same as those of claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 11. The limitations of claim 11 are substantially the same as those of claim 7 and are rejected due to the same reasons outlined above for claim 7.

Claim 12. The limitations of claim 12 are substantially the same as those of claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 13. The limitations of claim 13 are substantially the same as those of claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 14. The limitations of claim 14 are substantially the same as those of claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claim 15. The limitations of claim 15 are substantially the same as those of claim 8 and are rejected due to the same reasons outlined above for claim 8.

Claim 16. The limitations of claim 16 are substantially the same as those of claim 9 and are rejected due to the same reasons outlined above for claim 9.

Claim 17. The limitations of claim 17 are substantially the same as those of claim 10 and are rejected due to the same reasons outlined above for claim 10.

Claim 18. The limitations of claim 18 are substantially the same as those of claim 11 and are rejected due to the same reasons outlined above for claim 11.

Claim 19.The limitations of claim 19 are substantially the same as those of claim 12 and are rejected due to the same reasons outlined above for claim 12.

Claim 20. The limitations of claim 20 are substantially the same as those of claim 13 and are rejected due to the same reasons outlined above for claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-11 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rashid_2014 (US20100042458A1).

Claim 1. Rashid_2014 discloses “A method of generating a wellbore layout, comprising:” (Rashid_2014 Par 0044: “Generally, embodiments of methods and systems in accordance with the teachings of the present disclosure provide techniques capable of modeling and implementing lift gas operations based on a complex analysis of a wide variety of parameters affecting oilfield operations.”), “receiving, from a client device at a computing system, one or more parameters associated with a target location for a target wellbore layout;” (Rashid_2014 Par 0047: “For example, sensors in the drilling equipment may monitor drilling conditions, sensors in the wellbore may monitor fluid composition, sensors located along the flow path may monitor flowrates and sensors at the processing facility may monitor fluids collected. … The monitored data is often used to make decisions at various locations of the oilfield at various times. Data collected by these sensors may be further analyzed and processed.”; Rashid_2014 Par 0212: “Alternatively, these set points may be delivered through a surveillance gas lift widget for display in a remote engineering desktop or using a thin web client. These set points may be displayed in tabular or graphical formats, and optionally with alarms and key performance indicators (KPI's), as the basis for user to control the gas lift equipments.”), “receiving, from the client device at the computing system, one or more constraints for the target wellbore layout;” (Rashid_2014 Par 0044: “ In at least some embodiments, such techniques accommodate changes in the oilfield over time and take into consideration a wide variety of factors such as reservoir conditions, gas lift requirements, and operating constraints (e.g. power requirements for compression and treatment processes).”; Rashid_2014 Par 0183: “The processor (12) executes the optimal allocation procedure for production optimization (20) of FIG. 7 and performs a method for optimal lift resource allocation, which includes optimally allocating lift resource under a total lift resource constraint or a total produced gas (or production) constraint, the allocating step including distributing lift resource among all lifted wells in a network so as to maximize a liquid/oil rate at a sink.”), “generating, by the computing system, a plurality target wellbore layout based on the one or more parameters and constraints in accordance with a plurality of configurations as defined by one or more genetic algorithms;” (Rashid_2014 Par 0070: “As described below, the static and dynamic measurements may be analyzed and used to generate models of the subterranean formation to determine characteristics thereof.”; Rashid_2014 Par 0205: “As shown in FIG. 31, at 302, at least a well model comprised in a network model is updated based on the validated well test data to generate an updated network model for modeling the network comprising the at least one wellsite and the surface network. As described with respect to FIG. 6 above, the network model includes a topological description of the network, the boundary constraints at sources and sinks, the compositions of the fluids in the wells, and the allocation of the lift resources”; Rashid_2014 Par 0082: “For this reason, in some embodiments, the allocation procedure (20) (FIGS. 5 & 7) may include a genetic algorithm solver that is configured to provide improved optimizations for such multi-variable environments.”), “evaluating, by the computing system, each target wellbore layout to generate an overall fitness score;” (Rashid_2014 Par 0208:  “In one or more embodiments of the invention, this diagnostic workflow may be performed for multiple wells concurrently. In one or more embodiments of the invention, the production optimization manager (31) may include workflow results visualization to display the diagnostics result (e.g., the diagnosed lift configuration) to the user. In one or more embodiments of the invention, the diagnostics results of multiple wells are displayed with a ranking such that the user may examine multiple wells at the same time to identify and prioritize those requiring further actions.” The term ranking is being interpreted as an overall fitness score because it describes how well a wellbore layout meets the operation requirements (fitness to perform the operation) compared to other layouts.), and “and selecting, by the computing system, a target wellbore layout that a highest scoring score of each generated overall fitness score.” (Rashid_2014 Par 0208:  “In one or more embodiments of the invention, the production optimization manager (31) may include workflow results visualization to display the diagnostics result (e.g., the diagnosed lift configuration) to the user. In one or more embodiments of the invention, the diagnostics results of multiple wells are displayed with a ranking such that the user may examine multiple wells at the same time to identify and prioritize those requiring further actions.” The use of a production optimization manager indicates that the overall goal of the method is to find the wellbore layout that produces the most oil. Therefore, in the context described in Rashid_2014, the process of prioritizing the results from each of the wells would include choosing the layout with the highest ranking.).

Claim 2. Rashid_2014 discloses “further comprising: subdividing, by the computing system, the target location into a plurality of discrete segments for isolated optimization.” (Rashid_2014 Par 0076: “FIG. 4 shows an oilfield (400) for performing production operations. As shown, the oilfield has a plurality of wellsites (402) operatively connected to a central processing facility (454).” Fig. 4 demonstrates a wellbore location divided into three separate (discrete) segments.).

Claim 3. Rashid_2014 discloses “further comprising: rejoining, by the computing system, the plurality of discrete segments of the target location to form a final optimized target wellbore layout.” (Rashid_2014 Par 0059: “ In this manner, the oilfield (100) may be selectively adjusted based on the data collected. This technique may be used to optimize portions of the oilfield operation, such as controlling drilling, weight on bit, pump rates or other parameters. These adjustments may be made automatically based on computer protocol, and/or manually by an operator. In some cases, well plans may be adjusted to select optimum operating conditions, or to avoid problems.” The process of selecting optimum operating conditions for an oilfield includes incorporating the analysis performed on individual segments of the wellbore location into the final determination of the optimum operating conditions for the oilfield as a whole.).

Claim 6. Rashid_2014 discloses “wherein each configuration of the plurality of configurations comprises spatial restrictions related to existing wells, infill wells, and new wells in the target location.” (Rashid_2014 Par 0044: “Generally, embodiments of methods and systems in accordance with the teachings of the present disclosure provide techniques capable of modeling and implementing lift gas operations based on a complex analysis of a wide variety of parameters affecting oilfield operations. In at least some embodiments, such techniques accommodate changes in the oilfield over time and take into consideration a wide variety of factors such as reservoir conditions, gas lift requirements, and operating constraints (e.g. power requirements for compression and treatment processes).” This excerpt from Rashid_2014 teaches the concept of a model creation process that takes into account reservoir conditions and operation constraints, which can include wellsite spatial restrictions.).

Claim 7. Rashid_2014 discloses “further comprising: generating, by the computing system, a graphical representation of the highest scoring target wellbore layout for display on the client device.” (Rashid_2014 Par 0210: “Once the well models have been updated and any performance issues addressed with the diagnosed lift configuration, the well models are uploaded into the network model for use in a gas lift optimization workflow. In one or more embodiments of the invention, the gas lift optimization workflow utilizes the optimal allocation procedure for production optimization (20) described above. In one or more embodiments of the invention, the gas lift optimization workflow maybe configured to allow the user to set the global or local constraints, change the on/off status of wells, run the PIPESIM model in prediction mode to compare its calculated flowrates to currently measured flowrates for validation, trigger the gas lift optimization using the current data, retrieve and display the results from the optimization and optionally save the scenario for a later assessment.” This excerpt from Rashid_2014 teaches the concept of displaying an optimized wellbore model to a user.; Rashid_2014 Par 0212: “Alternatively, these set points may be delivered through a surveillance gas lift widget for display in a remote engineering desktop or using a thin web client.” This excerpt from Rashid_2014 teaches the concept of displaying information on a user device.).

Claim 8. Rashid_2014 discloses “A system comprising:” (Rashid_2014 Abstract: “Methods and systems for performing well network production optimizations are described.”), “a processor;” (Rashid_2014 Par 0051: “The data received (120) is provided as input data to a computer (122 a) of the seismic truck (106 a), and responsive to the input data, the computer (122 a) generates a seismic data output record (124).” The use of a computer indicates the use of a processor.), and “and a memory having programming instructions stored thereon, which, when executed by the processor, performs one or more operations comprising:” (Rashid_2014 Par 0051: “The data received (120) is provided as input data to a computer (122 a) of the seismic truck (106 a), and responsive to the input data, the computer (122 a) generates a seismic data output record (124).” The use of a computer indicates the use of a memory.). The further limitations of claim 8 are substantially the same as those of claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim 9. The limitations of claim 9 are substantially the same as those of claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 10. The limitations of claim 10 are substantially the same as those of claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 11. The limitations of claim 11 are substantially the same as those of claim 7 and are rejected due to the same reasons outlined above for claim 7.

Claim 14. The limitations of claim 14 are substantially the same as those of claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claim 15. Rashid_2014 discloses “A non-transitory computer readable medium including one or more instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising:” (Rashid_2014 Par 0051: “The data received (120) is provided as input data to a computer (122 a) of the seismic truck (106 a), and responsive to the input data, the computer (122 a) generates a seismic data output record (124).” The use of a computer indicates the use of a processor and a memory.). The further limitations of claim 15 are substantially the same as those of claim 8 and are rejected due to the same reasons outlined above for claim 8.

Claim 16. The limitations of claim 16 are substantially the same as those of claim 9 and are rejected due to the same reasons outlined above for claim 9.

Claim 17. The limitations of claim 17 are substantially the same as those of claim 10 and are rejected due to the same reasons outlined above for claim 10.

Claim 18. The limitations of claim 18 are substantially the same as those of claim 11 and are rejected due to the same reasons outlined above for claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rashid_2014 (US20100042458A1) in view of Staveley_2011 (US20110161133A1).

Claim 4. Rashid_2014 does not explicitly “wherein evaluating, by the computing system, each target wellbore layout to generate the overall fitness score comprises: estimating a cost to operate wells in the target wellbore layout given historical well operation data for existing wells in the target wellbore layout.”. However, Staveley_2011 does teach this claim limitation (Staveley_2011 Par 0013: “In general, embodiments disclosed herein exemplify a method and system to improve collaboration and analysis of real-time and historical drilling data to increase the cost-effectiveness of drilling efforts.” The process of using historical drilling data to increase the cost-effectiveness of an operation includes the process of estimating the operating costs.).

Rashid_2014 and Staveley_2011 are analogous art because they are from the same field of endeavor in wellbore drilling operations. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Rashid_2014 and Staveley_2011. The rationale for doing so would be that Rashid_2014 teaches the concept of performing well network production optimizations.  Staveley_2011 teaches the concept of collaborative design of a 3D wellbore model. Therefore, it would have been obvious to combine the teachings of Rashid_2014 and Staveley_2011 for the benefit of the improved feasibility of well proposals and drill plan modifications provided by collaboration between multiple team members, compared to wellbore layout generation methods that lack this capability.

Claim 5. Rashid_2014 in view of Staveley_2011 teaches “further comprising: generating a production estimate for the target wellbore layout given the historical well operation data;” (Rashid_2014 Par 0047-0048: “Data collected by these sensors may be further analyzed and processed. Data may be collected and used for current or future operations. When used for future operations at the same or other locations, such data may sometimes be referred to as historical data. The data may be used to predict downhole conditions, and make decisions concerning oilfield operations.” The process of predicting downhole conditions can include estimating oil production.), “and combining the production estimate with the cost estimate to generate the overall fitness score.” (Staveley_2011 Par 0023: “Numerous earth model realizations can be obtained to analyze different drilling scenarios or options, each with its own economic cost and possible economic production value.” This excerpt from Staveley_2011 teaches the concept of using cost and production data to create a wellbore model, which can be used to estimate oil production rate, which can be considered an overall fitness score, because it can be used to quantify the performance of a model just like a fitness score is used to quantify performance.).

Claim 12. The limitations of claim 12 are substantially the same as those of claim 4 and are rejected due to the same reasons outlined above for claim 4. 

Claim 13. The limitations of claim 13 are substantially the same as those of claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 19. The limitations of claim 19 are substantially the same as those of claim 12 and are rejected due to the same reasons outlined above for claim 12.

Claim 20. The limitations of claim 20 are substantially the same as those of claim 13 and are rejected due to the same reasons outlined above for claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146